Mr. Justice Goodwin delivered the opinion of the court. Abstract of the Decision. 1. Judgment, § 58*—when judgment by confession set aside. On timely application to set aside a judgment by confession, it is the court’s duty to allow defendant to plead if a meritorious defense is shown by proper affidavits. 2. Judgment, § 82*—when affidavits sufficient to warrant granting of motion to set aside judgment by confession. Affidavits on a motion to set aside a judgment by confession examined and held to set up a meritorious defense. 3. Judgment, § 82*—when application to set aside judgment by confession not defeated by laches. Affidavits on motion to set aside judgment by confession examined and held not to show such laches as to require the denial of the motion.